          Case 5:19-cr-40091-DDC Document 26 Filed 07/07/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA

v.                                                      Case No.        19-cr-40091-DDC

JARRETT WILLIAM SMITH,
        Defendant.


              DEFENDANT’S UNOPPOSED MOTION TO CONTINUE
                         SENTENCING HEARING


        Jarrett William Smith respectfully asks the Court to continue the sentencing

hearing for at least 30 days.1 In support of this motion, counsel states the following.

        1. The sentencing hearing is currently scheduled for Wednesday, July 15, 2020

at 1:30 pm in Topeka.

        2. Government counsel has no objection to this continuance request.

        3. We seek additional time so that we may finalize for filing our sentencing

memoranda and evidence. We have been working exhaustively with Mr. Smith’s

family in South Carolina for the last several months to gather information that we

intend to put forward for consideration regarding an appropriate sentence. We just

made contact with an additional witness, who has particular importance to our case,

that we are still needing to receive information and, hopefully, an exhibit that we will

include with our sentencing materials. Moreover, although we have been working to




1In particular, counsel are targeting the week of August 17-21, 2020. Government counsel will be
out of the district the week of August 3-7; undersigned counsel is scheduled to be out of the district
the week of August 10-14.
            Case 5:19-cr-40091-DDC Document 26 Filed 07/07/20 Page 2 of 3




complete our sentencing materials, we can use and benefit from an additional month

to ensure we are able to provide a full and robust presentation to the Court.

         4. Mr. Smith is in custody at the CoreCivic Leavenworth Detention Center.

He desires to appear in person for these hearings and will not consent to remote

appearance, at this point in time. As such, the defendant and counsel have discussed

the current public health circumstances and the current administrative order2

detailing the Court’s plan to assess and mitigate the exposure risks to COVID-19.

Due to the significant upward trend in COVID-19 cases in the geographical area in

the last 14-days, we also ask to continue the hearing for at least 30 days to reduce the

exposure risk from transport to/from the courthouse and being physically present for

the proceedings.

         5. Because the continuance sought is for sentencing, there are no speedy trial

rights or concerns at issue with this motion. Nonetheless, having consulted with

counsel regarding this matter, Mr. Smith personally agrees to and requests a

continuance of the hearing.

         For these reasons and in the interests of justice and public health, Mr. Smith

requests a continuance of the sentencing and final revocation hearings for at least 30

days, or to a date available and convenient to the Court and parties.




2   D Kan Administrative Order 2020-10.


                                            2
        Case 5:19-cr-40091-DDC Document 26 Filed 07/07/20 Page 3 of 3




                                         Respectfully submitted,

                                         s/ Rich Federico
                                         Rich Federico, #22111
                                         Assistant Federal Public Defender
                                         117 SW 6th Avenue, Suite 200
                                         Topeka, Kansas 66603-3840
                                         Phone: 785-232-9828
                                         Fax: 785-232-9886
                                         Email: rich_federico@fd.org

                                         s/ Kathryn Stevenson
                                         Kathryn Stevenson, #27120
                                         Assistant Federal Public Defender
                                         117 SW 6th Avenue, Suite 200
                                         Topeka, Kansas 66603-3840
                                         Phone: 785-232-9828
                                         Fax: 785-232-9886
                                         Email: katie_stevenson@fd.org



                           CERTIFICATE OF SERVICE

       I hereby certify that on July 7, 2020, I electronically filed the foregoing with
the clerk of the court by using the CM/ECF system, which will send a notice of
electronic filing to all interested parties.

                                         s/ Rich Federico
                                         Rich Federico, #22111




                                           3
